DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: junction “52” as discussed on page 5 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 4, line 28, “electromagnet 36” should be –38--.  
Appropriate correction is required.

Claim Objections
Claims 12, 14 and 15 are objected to because of the following informalities:  
In claim 12, “said first and second jammers” lacks antecedent basis, since claim 1, from which it depends, recites “at least one jammer”.  
In claim 14, “said first and second shuttles” lacks antecedent basis, since claim 1, from which it depends, recites “at least one shuttle”.  
In claim 15, “said jammers and said shuttles” lacks antecedent basis, since claim 1, from which it depends, does not explicitly recite plural jammers and shuttles.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 1674 642 A2 (hereinafter EP642).
Re Claim 1. 
EP642 discloses an electromagnetic locking device comprising: first (2) and second (1) body portions located adjacent one another and having a junction therebetween, said locking device providing said body portions with an unlocked condition in 5which said body portions are moveable relative to one another and with a locked condition in which said body portions are not moveable relative to one another; a locking mechanism comprising at least one first shuttle (5) and at least one electromagnet (6) fixed to one of said first and second body portions and associated with said first shuttle such that when said electromagnet is in a dormant condition said first shuttle straddles the junction 10between said first and second body portions so as to prevent movement of said first and second body portions relative to one another and such that when said electromagnet is energised said shuttle moves and does not straddle said junction thereby allowing movement of said first and second body portions; a jammer mechanism (12) comprising at least one jammer comprising at least one 15ferromagnetic material said jammer adapted to move between a first jammer condition in which said jammer straddles the junction between said first and second body portions (2, 1) thereby preventing movement of said first body portion relative to said second body portion and a second jammer condition in which said jammer does not straddle the junction between said first and second body portions thereby allowing movement of said first body portion relative 20to said second body portion wherein the or each jammer tends towards said second jammer condition.  
Re Claim 2. 
EP642 discloses a locking device according to claim 1, wherein said first body portion is a plug (2) and said second body portion is a barrel (1).  
Re Claim 4. 
EP642 discloses a locking device according to claim 1, wherein said locking mechanism further comprises at least one first recess (7 or recess at 3), wherein said first shuttle (5) can be received within said first recess (7).  
Re Claim 5. 
EP642 discloses a locking device according to claim 1, wherein said locking mechanism further 30comprises at least one second recess (7), wherein said first shuttle can only be partially received within said second recess (7).  
Re Claim 6.
EP642 discloses a locking device according to claim 1, wherein said jammer mechanism (12) further comprises at least one third recess (14), wherein said first jammer can be received within said third recess.  
Re Claim 7. 
EP642 discloses a locking device according to claim 1, wherein said jammer mechanism further 5comprises at least one fourth recess (9), wherein said first shuttle can only be partially received within said fourth recess.  
Re Claim 8.
EP642 discloses a locking device according to claim 1, wherein said first jammer comprises a permanent magnet (12).  
Re Claim 15. 
EP642 discloses a locking device according to claim 1, wherein said movement of said jammers (12) and said shuttles (5) are not coaxial.  
Re Claim 16.
EP642 discloses a locking device according to claim 1, further comprising multiple jammer mechanisms (9, Fig. 1, claim 3 recites multiple locking jammer pockets 9).  
Re Claim 2517.
EP642 discloses a locking device according to claim 16, wherein said jammers (12) in said multiple jammer mechanisms (9) move on parallel axes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP642.
Re Claim 3. 
EP642 discloses a locking device according to claim 1, wherein said electromagnet (6) is contained within 25said first body portion. It would have been obvious to one of ordinary skill in the art to provide a reversal of parts for the electromagnet (6) contained within the plug rather than the barrel of EP642.
Re Claim 9. 
EP642 discloses a locking device according to claim 1, wherein said jammer mechanism (12) further 10comprises a core of a non-magnetised ferromagnetic material.  Official Notice is taken that it is old and well known to utilize magnetic and non-magnetic elements in magnetic locking arrangements to provide desired functionality. It would have been obvious to one of ordinary skill in the art to provide magnetized and non-magnetized elements within the locking device as is old and well known in the lock art.
Re Claim 10. 
EP642 discloses a locking device according to claim 1, wherein said first shuttle (5) comprises a non- magnetised ferromagnetic material.  Official Notice is taken that it is old and well known to utilize magnetic and non-magnetic elements in magnetic locking arrangements to provide desired functionality. It would have been obvious to one of ordinary skill in the art to provide magnetized and non-magnetized elements within the locking device as is old and well known in the lock art.
Re Claim 11. 
EP642 discloses a locking device according to claim 1, wherein said jammer mechanism (12) further comprises a second jammer. It would have been obvious to one of ordinary skill in the art to provide a second jammer as desired as a mere duplication of parts to enhance the security of the locking device.  
Re Claim 1512. 
EP642 discloses a locking device according to claim 1, wherein said first and second jammers (12) are aligned to move coaxially.  It would have been obvious to one of ordinary skill in the art to provide a second jammer as desired as a mere duplication of parts to enhance the security of the locking device.  
Re Claim 13. 
EP642 discloses a locking device according to claim 1, wherein said locking mechanism further comprises a second shuttle (5). It would have been obvious to one of ordinary skill in the art to provide a second shuttle as desired as a mere duplication of parts to enhance the security of the locking device.  
Re Claim 14. 
EP642 discloses a locking device according to claim 1, wherein said first and second shuttles (5) are aligned 20to move coaxially. It would have been obvious to one of ordinary skill in the art to provide a second shuttle as desired as a mere duplication of parts to enhance the security of the locking device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675